DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12, 19-20), Species II (Fig.5B), Species G (Fig.14), Species a (Fig.30) in the reply filed on 10/21/2021 is acknowledged. Applicant further indicated that claims 1-2, 5-12, and 19-20 reads on the elected invention. However, Examiner noticed that claim 5 depends on non-elected claim 3. Thus, claim 5 is also withdrawn. Below, Claims 1-2, 6-12, and 19-20 are examined on the merits.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2019,12/11/2019, 10/02/2020, 03/05/2021, 05/06/2021, and 07/30/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberhardt et al. (US 2003/0222236).
Regarding claim 1, Eberhardt et al teaches a micro-valve (fig.7) comprising: 
an orifice plate (bottom substrate defining orifice 45 in fig.7) including a first surface (for instance the bottom surface) and a second surface (for instance the upper surface), the orifice plate comprising an orifice (45) extending from the first surface to the second surface (fig.7); 
an actuating beam (7 fig.7) disposed in spaced relation to the orifice plate, the actuating beam (7) including a base portion (“Base” in the figure below, fig.7) and a cantilevered portion (“Cantil-Por” in the figure below, fig.7), the base portion separated from the orifice plate by a predetermined distance, the cantilevered portion extending from the base portion towards the orifice (45) such that an overlapping portion thereof overlaps the orifice (45) wherein the actuating beam (7) is movable (47) between a closed position and an open position (paragraph 0024, fig.7); and 

wherein, when the actuating beam (7 fig.7) is in the closed position, the cantilevered portion (“Cantil-Por” in the figure below, fig.7) is positioned such that the sealing structure seals the orifice (45) so as to close the micro- valve (paragraph 0024, fig.7).  

    PNG
    media_image1.png
    311
    593
    media_image1.png
    Greyscale


Regarding claim 2, Eberhardt et al further teaches wherein the actuating beam (7 fig.7) comprises a layer of a piezoelectric material, the actuating beam (7) movable between the closed position and the open position in response to an electrical signal being applied to the piezoelectric material (abstract, paragraphs 0019-0021,0024, fig.7). 

Regarding claim 6, Eberhardt et al further teaches wherein the sealing structure further comprises a valve seat (44 fig.7) surrounding the orifice (45), the valve seat defining an opening that overlaps the orifice (45) to define a fluid outlet (fig.7).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhardt et al. (US 2003/0222236) in view of DeBrabander et al.(US 2010/0141709).
Regarding claim 10, Eberhardt et al further teaches wherein inner surfaces of the valve seat (44 fig.7) and the orifice (45) are substantially aligned with one another to form a fluid outlet (fig.7).
Eberhardt et al does not explicitly teaches wherein the micro-valve further comprises a coating disposed on an inner surface of the fluid outlet.

Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to apply coating on the surface of the fluid outlet of Eberhardt et al based on the teachings of DeBrabander et al to prevent surfaces from fluid that can be corrosive thereby extending the life of the device. 

Regarding claim 11, Eberhardt et al substantially teaches the claimed structures including the valve seat (44 fig.7) and the sealing member (“Sealing-mem” in the figure below, fig.7).
But, Eberhardt et al does not explicitly teaches application of coating/compliance layer covering at least one of an upper surface of the valve seat that faces the sealing member, or a sealing member surface of the sealing member facing the valve seat.
 However, DeBrabander et al teaches application of coating/compliance layer (522 figs.5E,5F;722 fig.7C) on the surfaces that are exposed to fluid including the upper portions of the orifices area.  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to apply coating on the surface of the valve seat or sealing member surface of Eberhardt et al based on the teachings of DeBrabander et al to prevent the surfaces from fluid that can be corrosive thereby extending the life of the device. 

Regarding claim 12, Eberhardt et al as modified by DeBrabander et al further teaches wherein the compliance layer comprises gold (paragraph 0008, 0050, 0056, and 0059 of DeBrabander et al).  

Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HENOK D LEGESSE/Primary Examiner, Art Unit 2853